— Judgment, Supreme Court, New York County (Tyler, J.), entered April 26, 1984, affirming the verified revised report of a court-appointed *663appraiser and awarding petitioner-respondent the sum of $151,946.24, affirmed, with costs.
The legal history of this now-protracted litigation is fully set forth in the dissenting memorandum. We perceive no departure in the revised report of the appraiser from the direction given in this court’s previous order dated April 12, 1983. (See, Matter of Builtland Partners v LaLanne Biltmore Health Spa, 93 AD2d 727.) Nor does the record disclose any basis for the conclusion that the appraiser did not act “honestly and in good faith, in the exercise of [his] wide discretion as to methods of procedure and sources of information” (Rice v Ritz Assoc., 88 AD2d 513, 514).
As to the dissenting memorandum’s view that the respondent should now be relegated to pursuing claims in a plenary action or by way of counterclaim in the appellant’s present action, that contention was presented to the court in the prior appeal and there rejected. Concur — Sandler, Carro, Fein and Milonas, JJ.